Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 1 of 16




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 9:18-cv-81442-DMM

  ANTONY LEWIS,

             Plaintiff,

  vs.

  THE SCHOOL BOARD OF PALM BEACH COUNTY FLORIDA,
  a Florida Profit Corporation,

         Defendant.
  ________________________________________/

                                  FIRST AMENDED COMPLAINT

           COMES NOW Plaintiff, ANTONY LEWIS (“Plaintiff”), by and through the undersigned

  counsel, and hereby sues Defendant, THE SCHOOL BOARD OF PALM BEACH COUNTY

  FLORIDA,(“Defendant”), and alleges as follows:

        1. This is an action for declaratory and injunctive relief and damages pursuant to Title VII of

  the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2 (“Title VII”); the Florida Civil Rights Act of

  1992, Florida Statutes, Chapter 760, et seq. ("FCRA"); the Age Discrimination Employment Act

  (ADEA) and the Civil Rights Act of 1866, 42 U.S.C. §1981 (“§ 1981”), to redress injuries resulting

  from Defendant’s unlawful race, gender, and age discriminatory treatment of Plaintiff.

        2. At all times material hereto, Plaintiff was a resident of Palm Beach County, Florida.

        3. Defendant is a Florida Governmental Agency authorized to conduct business in the State

  of Florida,

        4. Venue is proper in Florida pursuant to state law because the employment practices hereafter

  alleged to be unlawful were committed within the Palm Beach County
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 2 of 16




                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

     5. Plaintiff Anthony Lewis, worked for the defendant, THE SCHOOL BOARD OF PALM

  BEACH COUNTY FLORIDA from on or about January 1996 to on or about July 2017 as an

  assistant principal at Lake Park Elementary.

     6. The Plaintiff worked for the defendant for about 28 years.

     7. The Plaintiff is 52 years of age and was the only white male on staff.

     8. On or about July 24, 2017, Plaintiff was demoted to a teacher position because of his

  gender, age and race without any proper notice and even despite of his excellent performance, and

  wonderful rapport with the students and their parents.

     9. Heidi Riddle, who was the confidential secretary to Camille Coleman, the area

  superintendent and who is a female Caucasian and is younger than Plaintiff, told Plaintiff that he

  was being demoted based on the color of his skin.

     10. The Plaintiff’s supervisor, Michelle Fleming, who is a 38 year old female Hispanic with

  darker skin complexion than Plaintiff, and was also the Principal was always stating that the white

  teachers are racist and mentioning how Ms. Coleman criticized how white the staff was at Lake

  Park Elementary.

     11. The Defendant’s employees specifically, Camille Coleman and Michelle Fleming,

  believed that a 50 year old white male was not capable of performing as the Assistant Principal at

  Lake Park Elementary due to a diverse school and the certain demographics in that district.

     12. Lake Park Elementary is located in a diverse neighborhood and serve many people of color.

     13. This School in particular, was the only school without at least one African American

  Principal or Assistant Principal under Ms. Coleman’s direct supervision.
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 3 of 16




      14. Plaintiff was well qualified for his position, as he had a Bachelor’s degree in Elementary

  education and a Master’s and Doctorate degree in Educational Leadership.

      15. Antony Lewis was ultimately replaced by Ms. Veronica Stevens, an African American

  female under the age of 40, in September of 2017

      16. Ms. Veronica Stevens was hired originally at Lake Park Elementary in the capacity of

  single school culture coordinator in the summer of 2016, Camille Coleman insisted that Michelle

  Fleming hire Veronica for that position.

      17. Plaintiff was demoted by the defendant because of his gender, age and race in violation of

  Title VII of the Civil Rights Act of 1964, as amended and Age Discrimination in Employment Act.

      18. The Plaintiff filed the charge with both Equal Employment Opportunity Commission on

  July 24, 2017, at this time all administrative remedies have been met. (Exhibit A)

      19. Plaintiff filed this instant lawsuit originally with the Florida 15th judicial circuit in and for

  Palm Beach County Florida on September 20, 2018. (Exhibit B)


                                             COUNT I
                             Race Discrimination in Violation of Title VII

      20. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19 of this

  complaint as if set out in full herein.

      21. Plaintiff is a member of a protected class under Title VII.

      22. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

  because of Plaintiff’s race and subjected the Plaintiff to animosity based on race.

      23. Such discrimination was based upon the Plaintiff’s race in that Plaintiff would not have

  been the object of discrimination but for the fact that Plaintiff is White.

      24. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 4 of 16




  protected rights. Defendant and its supervisory personnel were aware that discrimination on the

  basis of race was unlawful but acted in reckless disregard of the law.

      25. At all times material hereto, the employees exhibiting discriminatory conduct towards

  Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

  employment with the Defendant.

      26. Defendant retained all employees who exhibited discriminatory conduct toward the

  Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

      27. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

  has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

      28. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

  representatives, and the Defendant’s failure to make prompt remedial action to prevent continued

  discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

      29. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

  with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

  Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,

  to punish the Defendant for its actions and to deter it, and others, from such action in the future.

      30. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

  damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court

  grants relief.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,

              intentionally, and with reckless disregard for Plaintiffs’ rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 5 of 16




              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                               COUNT II
                               Race Discrimination in Violation of the FCRA

      31. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19 above as

  if set out in full herein.

      32. Plaintiff is a member of a protected class under the FCRA.

      33. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

  because of Plaintiff’s race and subjected the Plaintiff to race-based animosity.

      34. Such discrimination was based upon the Plaintiff’s race in that Plaintiff would not have

  been the object of discrimination but for the fact that Plaintiff is White.

      35. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

  protected rights. Defendant and its supervisory personnel were aware that discrimination on the

  basis of Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

      36. At all times material hereto, the employees exhibiting discriminatory conduct towards

  Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 6 of 16




  employment with the Defendant.

      37. Defendant retained all employees who exhibited discriminatory conduct toward the

  Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

      38. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

  has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

      39. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

  representatives, and the Defendant’s failure to make prompt remedial action to prevent continued

  discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

      40. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

  with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

  Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,

  to punish the Defendant for its actions and to deter it, and others, from such action in the future.

      41. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

  damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court

  grants relief.

  WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 7 of 16




          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                           COUNT III
                        Race Discrimination in Violation of 42 U.S.C. § 1981

      42. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19 of this

  complaint as if set out in full herein.

      43. Plaintiff is a member of a protected class under § 1981.

      44. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

  because of Plaintiff’s race and subjected the Plaintiff to race-based animosity.

      45. Such discrimination was based upon the Plaintiff’s race in that Plaintiff would not have

  been the object of discrimination but for the fact that Plaintiff is White.

      46. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

  protected rights. Defendant and its supervisory personnel were aware that discrimination on the

  basis of race was unlawful but acted in reckless disregard of the law.

      47. At all times material hereto, the employees exhibiting discriminatory conduct towards

  Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

  employment with the Defendant.

      48. Defendant retained all employees who exhibited discriminatory conduct toward the

  Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

      49. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 8 of 16




  has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

      50. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

  representatives, and the Defendant’s failure to make prompt remedial action to prevent continued

  discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

      51. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

  with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

  Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,

  to punish the Defendant for its actions and to deter it, and others, from such action in the future.

      52. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

  damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court

  grants relief.

      53. So that Plaintiff’s rights may be protected, Plaintiff has retained the undersigned counsel

  who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the Civil Rights Attorneys Fee

  Award Act.

  WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated 42 U.S.C. § 1981, and has done so

              willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 9 of 16




            full benefits Plaintiff would have had Plaintiff not been discriminated against by

            Defendant, or in lieu of reinstatement, award front pay;

        e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

        f. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                          COUNT IV
                          Gender Discrimination in Violation of the FCRA

     54. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19 above as

        if set out in full herein.

     55. Plaintiff is a member of a protected class under the FCRA.

     56. By the conduct describe above, Defendants have engaged in discrimination against

        Plaintiff because of Plaintiff’s gender and subjected the Plaintiff to gender-based

        animosity.

     57. Such discrimination was based upon the Plaintiff’s gender in that Plaintiff would not have

        been the object of discrimination but for the fact that Plaintiff is Male.

     58. Defendants’ conduct complained of herein was willful and in disregard of Plaintiff’s

        protected rights. Defendants and their supervisory personnel were aware that

        discrimination on the basis of gender was unlawful but acted in reckless disregard of the

        law.

     59. At all times material hereto, the employees exhibiting discriminatory conduct towards

        Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

        employment with the Defendants.

     60. Defendants retained all employees who exhibited discriminatory conduct toward the

        Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 10 of 16




          actions.

      61. As a result of Defendants’ actions, as alleged herein, Plaintiff has been deprived of rights,

          has been exposed to ridicule and embarrassment, and has suffered emotional distress and

          damage.

      62. The conduct of Defendants, by and through the conduct of its agents, employees, and/or

          representatives, and the Defendant’s failure to make prompt remedial action to prevent

          continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

          under federal law.

      63. The actions of the Defendants and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

          entitling Plaintiff to damages in the form of compensatory damages pursuant to state and

          federal law, to punish the Defendants for their actions and to deter them, and others, from

          such action in the future.

      64. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendants’ discriminatory practices unless and until this Honorable

          Court grants relief.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendants:

      A. Adjudge and decree that Defendants have violated the FCRA, and have done so willfully,

          intentionally, and with reckless disregard for Plaintiff’s rights;

      B. Enter a judgment requiring that Defendants pay Plaintiff appropriate back pay, benefits'

          adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

          employment practices described herein;

      C. Enter an award against Defendants and award Plaintiff compensatory damages for mental
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 11 of 16




            anguish, personal suffering, and loss of enjoyment of life;

      D. Require Defendants to reinstate Plaintiff to the position at the rate of pay and with the full

            benefits Plaintiff would have had Plaintiff not been discriminated against by Defendants,

            or in lieu of reinstatement, award front pay;

      E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

      F. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                                COUNT V
                                Age Discrimination in Violation of the ADEA

      86. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19 above as

            if set out in full herein.

      87.           Plaintiff is a member of a protected class under the ADEA.

      88.           By the conduct describe above, Defendant has engaged in discrimination against

   Plaintiff because of Plaintiff’s age and subjected the Plaintiff to age-based animosity.

      89.           Such discrimination was based upon the Plaintiff’s age in that Plaintiff would not

   have been the object of discrimination but for the fact that Plaintiff is over the age of forty.

      90.           Defendant’s conduct complained of herein was willful and in disregard of

   Plaintiff’s protected rights.         Defendant and its supervisory personnel were aware that

   discrimination on the basis of Plaintiff’s age was unlawful but acted in reckless disregard of the

   law.

      91.           At all times material hereto, the employees exhibiting discriminatory conduct

   towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

   Plaintiff’s employment with the Defendant.

      92.           Defendant retained all employees who exhibited discriminatory conduct toward the
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 12 of 16




   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

      93.          As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of

   rights, has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

      94.          The conduct of Defendant, by and through the conduct of its agents, employees,

   and/or representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   federal law.

      95.          The actions of the Defendant and/or its agents were willful, wanton, and intentional,

   and with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory damages pursuant to federal law, to punish the

   Defendant for its actions and to deter it, and others, from such action in the future.

      96.          Plaintiff has suffered and will continue to suffer both irreparable injury and

   compensable damages as a result of Defendant’s discriminatory practices unless and until this

   Honorable Court grants relief.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

            g. Adjudge and decree that Defendant has violated the ADEA, and has done so willfully,

               intentionally, and with reckless disregard for Plaintiff’s rights;

            h. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

               adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

               employment practices described herein;

            i. Enter an award against Defendant and award Plaintiff compensatory damages for

               mental anguish, personal suffering, and loss of enjoyment of life;
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 13 of 16




             j. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

                full benefits Plaintiff would have had Plaintiff not been discriminated against by

                Defendant, or in lieu of reinstatement, award front pay;

             k. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

             l. Grant Plaintiff such additional relief as the Court deems just and proper under the

                circumstances.

                                               COUNT VI
                               Age Discrimination in Violation of the FCRA

       97.          Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19

   above as if set out in full herein.

       98.          Plaintiff is a member of a protected class under the FCRA.

       99.          By the conduct describe above, Defendant has engaged in discrimination against

   Plaintiff because of Plaintiff’s age and subjected the Plaintiff to age-based animosity.

       100.         Such discrimination was based upon the Plaintiff’s age in that Plaintiff would not

   have been the object of discrimination but for the fact that Plaintiff is over the age of forty.

       101.         Defendant’s conduct complained of herein was willful and in disregard of

   Plaintiff’s protected rights.         Defendant and its supervisory personnel were aware that

   discrimination on the basis of Plaintiff’s age was unlawful but acted in reckless disregard of the

   law.

       102.         At all times material hereto, the employees exhibiting discriminatory conduct

   towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

   Plaintiff’s employment with the Defendant.

       103.         Defendant retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 14 of 16




      104.        As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of

   rights, has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

      105.        The conduct of Defendant, by and through the conduct of its agents, employees,

   and/or representatives, and the Defendant’s failure to make prompt remedial action to prevent

   continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

   federal law.

      106.        The actions of the Defendant and/or its agents were willful, wanton, and intentional,

   and with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory damages pursuant to federal law, to punish the

   Defendant for its actions and to deter it, and others, from such action in the future.

      107.        Plaintiff has suffered and will continue to suffer both irreparable injury and

   compensable damages as a result of Defendant’s discriminatory practices unless and until this

   Honorable Court grants relief.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 15 of 16




             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant, or in lieu of reinstatement, award front pay;

         e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.



                                           JURY DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.

         Dated:11/23/18                                  Respectfully submitted,


                                                         s/Rainier Regueiro
                                                         Rainier Regueiro, Esq.
                                                         Florida Bar Number: 115578
                                                         rregueiro@rgpattorneys.com.com

                                                         REMER & GEORGES-PIERRE, PLLC
                                                         Comeau Building
                                                         319 Clematis Street
                                                         Suite 606
                                                         West Palm Beach, Fl. 33401
                                                         Telephone: 561-225-1970
                                                         Facsimile : 305-416-5005
Case 9:18-cv-81442-RAR Document 10 Entered on FLSD Docket 11/23/2018 Page 16 of 16




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on 11/23/18 I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record or pro se parties identified on the attached Service List in the
   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or
   in some other authorized manner for those counsel or parties who are not authorized to receive
   electronically Notices of Electronic Filing.

   Lisa Michelle Kohring
   Palm Beach County School Board
   3300 Forest Hill Blvd
   Suite C-331
   West Palm Beach, FL 33401
   (561) 649-6814
   Email: lisa.kohring@palmbeachschools.org
                                                       s/Rainier Regueiro
                                                       Rainier Regueiro, Esq.
                                                       Florida Bar No.: 115578
                                                       rregueiro@rgpattorneys.com
